By Judge James B. Wilkinson
This cause of action stems from an automobile accident in which the plaintiff was injured. The parties are before toe court on toe defendant's motion in limine to exclude medical bills which were waived by toe Medical College of Virginia (MCV) and thereby prevent toe plaintiff ton claiming them as special damages at trial.
Urn plaintiff is insumí by Trigon Blue Cross/Bke Shield. His policy requires a pre-admission review, whereby the hospital must contact Trigon and receive approval before admitting him as a patient. MCV Med to follow this procedure, so Trigon retosed to cover the hospital bill of $13,106.87. MCV waived this bill completely.
Furthermore, a bill was submitted to Trigon for treatment rendered by MCV Associated Physicians in toe amount of $3,596.00. Upon review of the bill and comparison to a governmental study relating to toe cost of toe procedure performed, Trigon agreed to pay $1,858.50. MCV Associated Physicians waived toe outstanding $1,634.50.
The plaintiff seeks to include toe waived amounts, a total of $14,741.37, in his special damages. The defendant moved toe court to exclude these hills, which motion the court took tinder advisement.

*100
Issue

Whether toe plaintiff may claim bills which were waived by toe medical providers as special damages.

Discussion

An injured party may recover damages for which he has been compensated by way of an insurance policy he has maintained. This rule, known as toe collateral source rule, is long established in Virginia and serves to fully compensate a plaintiff for damages incurred by toe defendant's negligence, as well as insuring that a defendant is held accountable for all toe damage his wrong effects. See, Johnson v. Kellam, 162 Va. 757, 764, 175 S.E. 634 (1934); Schickling v. Aspinall, 235 Va. 472, 474-75, 369 S.E.2d 172 (1988). However, in order to claim a bill as an expense incurred Srom ifae defendant's negligence, toe plaintiff must actually be held liable for that debt Sykes v. Brown, 156 Va. 881, 159 S.E. 202 (1931).
In toe case at bar, toe plaintiff was not responsible for toe $14,741.37 in question. That amount was completely waived by MCV. The court is not persuaded by toe plaintiffs argument that toe bills were waived only because his insurance carrier reached an agreement with MCV, and, because he paid his insurance premium regularly for a number of years, he is entitled to recover toe waived amount Regardless of why toe bills were waived, toe result is that toe plaintiff is in no way responsible for those fees.
While there is no Supreme Court authority on this issue to guide toe court, it seems that toe collateral source rule is inapplicable here. The court is persuaded by other circuit court rulings on this very issue, namely, toe holding of Justice Charles Russell in Christopher Unger v. William Whitehead, Chesterfield County Circuit Court (October 8, 1996). Justice Russell was faced with toe exact issue now before this court, and he granted toe defendant's motion in limine to exclude toe bills that had been waived. He noted that:
toe spirit of toe collateral source rule is properly observed in this case by granting this motion in limine. [It] was not designed to enrich plaintiffs. It was designed to give them toe benefit of their prudence in having previously contracted for insurance coverage. This ruling gives them toe full benefit of that prudence. But it does not enrich them. When all is said and done, toe plaintiff is simply not confronted with a charge in toe amount that was written off.
*101(Excerpted transcript of proceedings on October 8, 1996, pp. 7-8.)
Insofar as the plaintiff is not liable for fee bills in question, it is as though they never existed. The function of fee collateral source rule is to ensure feat fee defendant is held responsible for fee totality of fee plaintiffs damages and to protect fee plaintiff from any financial harm resulting from fee defendant’s negligence. To hold fee defendant responsible for fees feat were completely forgiven by fee medical providers is akin to making him liable for fee most expensive medical care available, rather than fee cost of fee specific treatment provided to fee plaintiff he injured The court is not willing to expand fee collateral source rule so broadly. The defendant’s motion in limine to exclude evidence of fee waived bills is sustained.

Conclusion

Because fee collateral source rule does not apply in this instance, fee court sustains fee defendant’s motion in limine. Evidence of medical fees waived by MCV and MCV Associated Physicians is hereby excluded from introduction at trial

Order

On My 7, 1997, came fee plaintiff in person and by counsel, and fee defendant by counsel, and this case came on to be heard upon fee defendant’s Motion in Limine, upon fee evidence heard ore tenus, and was argued % counsel for all parties. Whereupon, fee Court having taken the matter under advisement and now having fully considered fee evidence and argument of counsel, and for fee reasons in this Court’s Memorandum Opinion dated this 9th day of My 1997, it is ordered that fee defendant’s Motion in Limine is hereby granted.